                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


JEREMY ROTHE-KUSHEL,                            )
                                                )
                             Plaintiff,         )
                                                )
v.                                              )   Case No. 4:18-cv-319-BP
                                                )
JEWISH COMMUNITY FOUNDATION                     )
OF GREATER KANSAS CITY, et al.,                 )
                                                )
                      Defendants.               )


     AMENDED MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

       COMES NOW Plaintiff Jeremy Rothe-Kushel, by counsel, and as permitted by FED.

R. CIV. P. 15(a)(2) hereby moves this Court for its Order granting him leave to file his First

Amended Complaint. Plaintiff’s proposed First Amended Complaint does not add any new

claims. It does, however, add allegations of fact that support existing claims that result from

evidence gathered during the discovery conducted to date. That evidence supports adding

two new parties as to certain claims. Evidence gathered during discovery also supports again

lodging claims against two parties that were previously dismissed. The proposed amended

complaint also drops Defendant Sergeant Michael Satter as a party as to all claims.1

       In support of this motion, Plaintiff refers the Court to his Suggestions in Support of

Amended Motion for Leave to File First Amended Complaint, fled contemporaneously and



       1
        Satter’s counsel has consented to the dismissal of claims against Satter and it is
anticipated that a Stipulation to Dismissal of Defendant Satter will be filed on February 27 or
28, 2019.


           Case 4:18-cv-00319-BP Document 131 Filed 02/26/19 Page 1 of 4
incorporated herein by this reference. A copy of the proposed First Amended Complaint is

submitted as Exhibit 1 hereto.


                                              Respectfully submitted,

                                              LAW OFFICE OF ARTHUR BENSON II


                                              By s/ Jamie Kathryn Lansford
                                              Arthur A. Benson II Mo. Bar No. 21107
                                              Jamie Kathryn Lansford Mo. Bar No. 31133
                                              4006 Central Avenue
                                              Kansas City, Missouri 64111
                                              (816) 531-6565
                                              abenson@bensonlaw.com
                                              jlansford@bensonlaw.com

                                              and

                                              LAW OFFICE OF FRED SLOUGH


                                              By s/ Fred L. Slough
                                              Fred L. Slough #23915
                                              2800 City Center Square, 1100 Main Street
                                              Kansas City, Missouri 64105
                                              (816) 309-2644
                                              (816) 472-6009 (telefacsimile)
                                              fred@fredslough.com

                                              Attorneys for Plaintiff Rothe-Kushel


                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing was filed and served via the
Court’s electronic filing system on counsel listed below and to Ms. Cook via electronic mail
this 26th day of February, 2019:

Nicolas Taulbee
Assistant Attorney General
Joshua D. Hawley, Attorney General of Missouri

                                              2

         Case 4:18-cv-00319-BP Document 131 Filed 02/26/19 Page 2 of 4
615 E. 13th Street, Suite 401
Kansas City, Missouri 64106
(816) 889-5000
(816) 889-4006 (telefacsimile)
nicolas.taulbee@ago.mo.gov

Attorneys for Defendants Leland Shurin, Nathan Garrett,
Mark Tolbert, Don Wagner, Mayor Sylvester James,
Chief Richard Smith, Michael Satter, Brent Parsons,
and Michael Curley

and

Louis A. Huber III Mo. Bar No. 28447
Daniel R. Young Mo. Bar No. 34742
Michael P. Schaefer Mo. Bar No. 59308
Schlee & McCarthy, P.C.
4050 Pennsylvania, Suite 300
P.O. Box 32430 (zip: 64171-54630)
Kansas City, Missouri 64111
(816) 931-3500
(816) 931-3553 (telefacsimile)
lhuber@schleelaw.com
dyoung@schleelaw.com
mschaefer@schleelaw.com

Attorneys for Defendants Jewish Community
Foundation of Greater Kansas City

and

Alan L. Rupe Mo. Bar No. 56013
Jessica L. Skladzien Mo. Bar No. 71362
Lewis Brisbois Bisgaard & Smith, LLP
1605 North Waterfront Parkway, Suite 150
Wichita, Kansas 67206
(316) 609-7901
(316) 462 5746
alan.rupe@lewisbrisbois.com

Attorney for Blair Hawkins

and


                                            3

         Case 4:18-cv-00319-BP Document 131 Filed 02/26/19 Page 3 of 4
Jacqueline Cook Mo. Bar No. 36389
Franke Schultz & Mullen, P.C.
8900 Ward Parkway
Kansas City, Missouri 64114
(816) 421-7100
(816) 421-7915 (telefacsimile)
jcook@fsmlawfirm.com


                                       s/ Jamie Kathryn Lansford
                                      Attorney for Plaintiff Jeremy Rothe-Kushel




                                     4

        Case 4:18-cv-00319-BP Document 131 Filed 02/26/19 Page 4 of 4
